DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seg. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).

Claims 1-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/600/460 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application. Bothe applications are regarding a chew toy for a pet dental hygiene including the same chew member with scrubbing elements.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,477,838. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application. Bothe applications are regarding a chew toy for a pet dental hygiene including the same chew member with scrubbing elements.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 29 contradict independent claim 1 limitations. There can be different independent claims that don’t require the nubs or projection, but these features can’t be part of an independent claim and then later removed via a dependent claim.  This renders the claims indefinite because it is not clear what features are necessary in patentable distinction over the prior art.  Correction is requested for these contradicting claims.
Claim 17 recites the limitation "said first end" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "said at least one longitudinal cavity" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "said at least two U-shaped grooves" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-12, 14-16, 19-22, 24-28, and 30 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18, 20, 23, 25-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,148,771 to Costello in view of U.S. Patent Pub. No. 2006/0150919 to Thomason.
Regarding Claims 1, 9, 10, 13, 30, 31,  Costello teaches a chew toy for pet dental hygiene and method, comprising: a) at least one chewing member (Costello Fig. 7 #15), comprising: i) at least one groove (Costello Fig. 7 #17) running in a longitudinal direction of the at least one chewing member that comprises a plurality of protruding scrubbing elements (Costello Fig. 5 and 7 #25); and b) at least one bottom stabilizing portion (Costello Fig. 7 #55); i) wherein said at least one bottom stabilizing portion located at a bottom end of the at least one chewing member and being in a perpendicular plane with respect to the at least one chewing member comprises at least one projection that stabilizes said chew toy when in use (Costello Fig. 7 #55 stabilizes when held between the animal’s paws, #55 satisfies the broad nature of the limitation).
Costello is silent on i) a plurality of nub shaped elements positioned on an outside surface of said chewing member. However, Thomason teaches the general knowledge of one of ordinary skill in the art that it is known to place nub shaped elements on an outside surface of a chewing member for dental hygiene (Thomason Fig. 1 #26, #22a/b).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Costello with the teachings of Thomason at the time of the invention to remove tarter and for better grip as taught by Thomason. The modification is merely the application of a known technique to a known device 
Regarding Claims 2 and 8, Costello as modified teaches said at least one groove is generally U-shaped (Costello Fig. 7 #17 and Fig. 5 17’).
Regarding Claim 3, Costello as modified teaches at least one of said at least one groove comprises, on at least a portion of all internal surfaces of said at least one groove, a plurality of protruding scrubbing elements (Costello Fig. 5 #25).
Regarding Claim 4, Costello as modified teaches when there are two or more grooves, said two or more grooves are arranged parallel to each other (Costello Fig. 7 #17 and Fig. 5 #17’)
Regarding Claims 5 and 26, Costello as modified teaches said at least one groove is perpendicular to an at least one bottom stabilizing portion (Costello Fig. 7 #17 is perpendicular to #55).
Regarding Claim 6, Costello as modified teaches said at least one groove is substantially the length of said chewing member (Costello Fig. 7 #17 is the length of #15). 
Regarding Claim 7, Costello as modified teaches when there are two or more grooves, said two or more grooves are positioned on opposing sides of said chewing member (Costello Fig. 7 #17 go all away around #15). 
Regarding Claim 11, Costello as modified teaches said protruding scrubbing elements comprise bristles (Costello #25).
Regarding Claim 12, Costello as modified teaches said nub shaped elements are smaller in diameter than said protruding scrubbing elements, shorter in length than said protruding scrubbing elements, or a combination thereof (Thomason Fig. 1 #26, #22a/b).
Regarding Claim 14, Costello as modified teaches at least one aperture (Costello Fig. 7 #39).

Regarding Claim 16, Costello as modified teaches said at least one cavity is longitudinal as to said at least one chewing member (Costello Fig. 4 #39 through to #43).
Regarding Claim 17, Costello as modified teaches said at least one cavity begins at an aperture in said first end of said chewing member and runs at least a portion of the length of said chewing member (Costello Fig. 4 #39 to #33 to #43).
Regarding Claim 18, Costello as modified teaches said at least one longitudinal cavity is configured to hold at least one substance (Costello Col. 4 line 15).
Regarding Claim 20, Costello as modified teaches comprising at least one dispensing hole (Costello #31).
Regarding Claim 21, Costello as modified teaches said at least one dispending hole communicates between at least one cavity and said at least one groove (Costello Fig. 4 and 5 #31).
Regarding Claim 22, Costello as modified teaches said at least one dispensing hole is perpendicular to said at least one cavity (Costello outward movement of substance through #1 is perpendicular to storage in #33).
Regarding Claim 23, Costello as modified teaches said at least one dispensing hole (Costello #31) is adapted to transfer at least one substance between said at least one longitudinal cavity (Costello #33) and said at least two U- shaped grooves (Costello Fig. 4 and 5).
Regarding Claim 25, Costello as modified teaches said at least one projection is substantially flat (Thomason Fig. 1 #16a/b).
Regarding Claim 27, Costello as modified teaches said at least one bottom stabilizing portion is configured to stabilize said chew toy in an upright position (Costello #55 held in the animal’s paws satisfies the broad nature of the limitation; in addition, Thomason Fig. 1 #16a/b). 

Regarding Claim 29, Costello as modified teaches said chew toy does not comprise said at least one bottom stabilizing portion (Costello Fig. 1).

Claims 19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,148,771 to Costello in view of U.S. Patent Pub. No. 2006/0150919 to Thomason as applied to claims 1, 18, 20, 23 above, and further in view of U.S. Patent Pub. No. 2009/0208898 to Kaplan.
Regarding Claims 19 and 24, Costello as modified is silent on said substance comprises toothpaste.  However, Kaplan teaches a toothpaste (Kaplan teaches fluid #40 and in paragraph [0014] teaches any suitable cleaning fluid; toothpaste is a non-Newtonian fluid; the cleaning fluid satisfies the limitation of a toothpaste).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Costello with the teachings of Kaplan at the time of the invention for affective cleaning as taught by Kaplan.  The modification is merely the simple substitution of one known substance with another to obtain predictable results and/or “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success and/or the application of a known technique to a known device ready for improvement to yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are citations of general knowledge in the art of dental hygiene:
U.S. Patent No. 5,615,443; U.S. Patent No. 9,486,061; U.S. Patent No. D769,375; U.S. Patent No. D677,441; U.S. Patent No. D564,714; U.S. Patent No. 1,707,118.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        

04 January 2022